By the COURT.
— We cannot consider whether there was error in not rendering judgment against Davis, inasmuch as he was not served with notice of appeal, and is, therefore, not before us.
*767Nor can we disturb the judgment rendered in favor of the other defendants. The appeal is on the judgment-roll alone, without a statement or bill of exceptions annexed thereto, the appeal taken from the order denying a new trial having been abandoned at the bar.
The findings, actual and implied, support the judgment rendered below.
Judgment affirmed.